UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6920


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOUIS ANTONIO   BRYANT,   a/k/a   Tinio,    a/k/a     Black,   a/k/a   B
Stacks,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:04-cr-00047-NKM-1)


Submitted:   September 13, 2016            Decided:    September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Antonio Bryant, Appellant Pro Se.    Heather Lynn Carlton,
Nancy Spodick Healey, Ronald Mitchell Huber, Assistant United
States Attorneys, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Louis       Antonio      Bryant        appeals    the    district      court’s       order

denying      his    motion        for    a    sentence     reduction        under    18    U.S.C.

§ 3582(c)(2) (2012) pursuant to Sentencing Guidelines Amendment

782.       For the reasons that follow, we affirm.

       A    district       court        is    authorized    to       reduce   a     defendant’s

sentence under § 3582(c)(2) only if the defendant’s sentence was

“based on a sentencing range that has subsequently been lowered

by the Sentencing Commission” through a retroactively applicable

Guidelines          amendment.           18     U.S.C.      § 3582(c)(2);            see     U.S.

Sentencing         Guidelines        Manual         § 1B1.10(a)(1).           As     the    court

determined      at    sentencing,             Bryant’s    mandatory        minimum    sentence

was life imprisonment.                    Amendment 782 did not lower Bryant’s

mandatory minimum sentence.                         See United States v. Black, 737

F.3d 280, 286-87 (4th Cir. 2013).                        Because Bryant is ineligible

for a sentence reduction under § 3582(c)(2), we conclude that

the    court    did       not     abuse       its    discretion       in   denying     Bryant’s

motion.       See United States v. Stewart, 595 F.3d 197, 200 (4th

Cir. 2010) (standard of review).

       Accordingly,          we    affirm       the     district      court’s      order.      We

dispense       with       oral     argument          because        the    facts    and     legal

contentions         are    adequately          presented       in    the   materials       before

this court and argument would not aid the decisional process.

                                                                                       AFFIRMED

                                                    2